 EFCO MANUFACTURING,INC.245Employer failed to file its objections within 5 days of theelection as requiredby theBoard'sRules and Regulations,the objections were not timely filed.We find further, as theRegional Director did, that there were no extenuating circum-stances surrounding the failure to file the objections timelywhich would warrant a consideration of such untimely objec-tions.2Accordingly, we overrule the Employer's objections tothe election.As a majority of the valid votes counted were cast for thePetitioner,and as the four unopened challenged ballots cannotaffect the results of the election,we shall,as recommended bythe Regional Director,certify the Petitioner as the bargainingrepresentative of the employees in the appropriate unit.[The Board certified District No.140, International Associa-tion of Machinists, AFL, as the designated collective-bargain-ing representative of the Employer'sproduction and mainte-nance employees at its Grays Lake, Illinois, plant,includingshipping,receiving, and stockroom employees,but excludingofficeclericaland plant clerical employees,professionalemployees,guards, and supervisors as definedin the Act.]Member Beeson took no part in the consideration of theabove Third Supplemental Decision and Certification of Repre-sentatives.2Cf.General Motors Corporation,Central Foundry Division,107 NLRB 1096, wherea union's objections were not filed within 5 days of the election,but were considered as timelyfiledbecause the Regional Director's report on the employer's objections recommended achange in the results of the election,and the union's objections werefiledwithin 5 days afterservice of the report.EFCO MANUFACTURING, INC.andUNITED STEELWORKERSOF AMERICA, CIO.' Case No. 1-CA-1296. April 15, 1954DECISION AND ORDEROn October 19, 1953, Trial Examiner W. Gerard Ryan issuedhis Intermediate Report in this case,finding that the Respondenthad engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom andtake certain affirmative action,as setforth in the copy of theIntermediate Report attached hereto.Thereafter the Respond-ent, the Union, and the General Counsel filed exceptions to theIntermediate Report.The Respondent and the Union also filedsupporting briefs.The Board has reviewed the rulings made by the Trial Exam-iner at the hearing and finds that no prejudicial error was'Herein calledthe Union.108 NLRB No. 52. 246DECISIONSOF NATIONAL LABOR RELATIONS BOARDcommitted.The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report,the exceptions and briefs,and the entire record in the case,and hereby adopts the find-ings,conclusions,and recommendations of the Trial Examinerwith the following modifications:1.The Trial Examiner found that the Respondent,on Feb-ruary 28,1952,and at all times since,has refused to bargaincollectively with the Union as the exclusive representative ofits employees in the appropriate unit,thereby violating Section8 (a) (5) and(1) of the Act. In support of this finding he reliedupon conduct which occurred after April 17, 1952,namely, thesolicitation of employees to return to work during the strikeby advertisements in the Rhode Island Pendulum on April 17,1952,and May 1, 1952;the solicitation by Respondent's Secre-tary and Treasurer Feiring of Patrick Fogarty to return towork during the strike;a unilateral grant of a general wageincrease on August 4, 1952, the day the Respondent receivedthe Board's decision in Case No.1-CA-1149,2finding it hadrefused on February 28, 1952,and at all times thereafter, tobargain collectively with the Union in violation of Section 8(a) (5); and by the Respondent's failure to reply to the Union'srequest for a bargaining conference based upon the Board'sdecision in,that case.Althoughthe Respondent does not except to the findings of thefacts upon which the Trial Examiner relied,it excepts to hisconclusion that "on February 28, 1952,and at all times since,theRespondent has refused to bargain collectively,"and tothe recommendation that the Respondent be ordered to bargaincollectivelywith the Union and embody any understandingreached in a signed agreement.In its brief, the Respondentargues that its refusal to bargain"was for a proper reasonwithin the law of the case,"namely to secure review of theBoard's alleged condonation of the Union's interruption of apeaceful labor-management relation during the term of thecontract with the now defunct Efco Workers'Union by itscausing a schism among the employees.It also asserts that,having failed to sustain its views before the court of appeals,it has"complied withthe Court's mandate in every particular."The initial charge herein was filed on September 11, 1952,and served September 12, 1952.The Trial Examiner,insofaras he finds a refusal on February 28, 1952, imports the dateof the initial refusal to bargain as charged in the earlier com-plaint case.Although this case arose from that and involvesconduct referable to the same certification,we think that theproscription in Section 10 (b) relates to "the charge" in aparticular case, not to any charge of the same violation. Asthe 6 months prior to the filing and the service of the presentcharge began on March 12,1952,the limitations in Section2 Efco Manufacturing,Inc., 100 NLRB 423, enforced 203 F. 2d 458 (C. A. 1), decided March22, 1953. EFCO MANUFACTURING, INC.24710 (b) require us to restrict our findings to refusals.there-after.Accordingly,we cannot adopt the Trial Exam-iner'sfinding of a refusal to bargain since February 28,1952.9During the hearing in the earlier case,on Thursday,April 10, 1952,theRespondent'srepresentative,AttorneyMiltonG.Johnson,testified that"atno time after thecertification of the Union should any action of the Respond-ent'beunderstood tomean that at any point followingcertificationdid the Company adopt or acquiesce in theBoard'sruling.in that regard.' "4The strike in the presentcasehad its inception in this testimony.The advertise-mentswhereby the Respondent solicited the strikers toabandon the strike repeated the Respondent'scontentionthat the Union had been wrongly certified and urged theemployees to rejoin those who were working"and leavea decision on the questionof the C.I.O.status in the plant,to the courts where the matter is now pending." We thinkthatsuch solicitationwas clearly part of the pattern ofillegaloppositiontotherecognition of the Union, andthereforeviolativeofSection 8 (a) (1).1 However, we donot think that such solicitation can be regarded as evidencethat the Respondent sought individual rather than collec-tivebargaining.Accordingly,we do not adopt the TrialExaminer'sfinding that it was also violative of Section8 (a) (5).We agree with the Trial Examiner'sfindings that theRespondent violated Section 8 (a) (5) by its grant of a unilateralwage increase on August 4, 1952,during the strike forrecognition;by stating that it would continue to refuse todealwith the Union until the Federal courts rule to thecontrary;and by failing to reply to the Union's bargain-ing requests of August 6 and 15, 1952.6There remains the question of the effect to be given thefact that the Respondent has, since the issuance of the Interme-diate Report herein,complied with the court decree in CaseNo. 1-CA-1149.7We find no merit to the Respondent's conten-tion that such compliance purged it of all unfair labor practicesof the same type committed before the date of its compliance3International Union,U. A. W. -CIO,Local 291, et al. (Wisconsin Axle Division,Timken-Detroit AxleCo.), 92 NLRB968 at 973,enforced194 F.2d 698(C A. 7).4Quotedin Efco Manufacturing,Inc., 100 NLRB 423 at 429.5See The Texas Company,93 NLRB 1358at 1361; West Coast Luggage Co.,105 NLRB 414.6See N.L R. B v.Crompton-Highland Mills, Inc., 337 U. S. 217 at 223-226, rehearingdenied 337 U. S. 950,enforcing 70 NLRB 206.TSee supra footnote 2. On January 27, 1954, the Division of Operations of the GeneralCounsel'soffice inWashington,D.C., received a final compliance report from the FirstRegional office in Case No.1-CA-1149,indicating that the Respondent had posted the requisitenotice and had held a series of negotiation conferences with the Union. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherewith. B However, we do think that there is little or noutility in a second affirmative bargaining order at this time.Accordingly, we shall only order that the Respondentcease anddesist from the particular type of refusals involved herein.2.The Trial Examiner found, and we agree, that the strikers,being unfair labor practice strikers, were entitled to immediatereinstatement upon application, and that the.Respondent shouldnot have refused to offer reinstatement to those employeeswhose jobs no longer existed but who were qualified to performavailable jobs at comparable pay or to those whose jobs werefilled by replacements who were not discharged to make jobsavailable to them. 9The Trial Examiner found that the Union letter of August 15,1952, signed by Thomas Rusbino--notifying the Respondentthatthe strike was officially terminated by a vote of the employeeswho had been on strike on Tuesday, August 12, 1952, and re-questing "in behalf of all the employees out on strike, whosenamesappear on the attached list . . . that they be immediatelyunconditionally reinstated"--constituted an unconditional appli-cation for the reinstatement of all those listed. The Respondentreceived this letter on Monday, August 18, when the plantresumed operations after the annual summer shutdown forvacation. On August 20, 1952, the Respondent's attorney, MiltonG. Johnson, telephoned to Thomas Rusbino, the Union's repre-sentative. The Trial Examiner found it unnecessary to resolvethe conflict in testimonyas towhether or not Rusbino andJohnson agreed that the right to reinstatement of strikersshould, thereafter, be limited only to those employees whoapplied individually, either in person or in letter, on the theorythat the strikers' rights had already vested upon receipt ofthe Union's letter on August 18 by the Respondent and couldnot thereafter be waived by the Union. Sometime before thistelephone conversation, Rusbino had provided employees witha standard form for individual applications.An unfair labor practice striker's tight to reinstatementarises upon an application to return. As a union may legiti-mately require that such strikers make individual application,we see no reason why it should not be permitted, absent in-jurious reliance by the employees involved or other discrimina-tory purposes, to agree to modify an earlier unconditionalgroup request so as to require individual applications. m With-SOlin Industries, Inc., 86 NLRB 203 at 232-233, enforced 191 F. 2d 613 (C. A. 5). rehearingdenied 192 F. 2d 799 (C. A. 5), petition for certification denied 343 U. S. 919, reconsiderationdenied 343 U. S. 970; Agar Packing & Provision Corporation, 81 NLRB 1262 at 1281, footnote32.9Williams Motor Company v. N. L. R. B , 128 F. 2d 960, 966 (C. A. 8); Union Drawn SteelCo. v. N. L. R. B , 109 F. 2d 587, 592 (C. A. 3).io In this context we note that the cases cited by the Trial Examiner in support of his"vested right" theory are inapposite. There is an obvious distinction between a union's pro-vision for individual applications and a union's agreement that some of the individual strikersneed not be reinstated at all. See Old Town Shoe Company, 90 NLRB 240 at 243, footnote 11,and cases cited herein. EFCO MANUFACTURING,INC.249out resolvingthe conflictin testimony, 11 the factremains thatall except 6 of 21 "strikers"listedintheUnionletter of August15, 1952, made individualrequests for reinstatement before thetermination of the strike or betweenAugust 22 and 28, 1952,and a majority of these applied on theform-which Rusbino hadpreparedfor that purpose.Underthese circumstances,we thinkitreasonable to inferthat,whatever Rusbino's intention, theRespondent at least had reason to accept Johnson's version ofhis conversationwith Rusbino. Therefore,we consider it equita-ble to order that the back pay duethosewho individually appliedbut whowere denied immediate reinstatement,or reinstatementfor the reasons rejected above,be computed from the date onwhich they individually applied to thedate onwhich they werereinstatedor on which they are offeredreinstatement.We alsothinkit equitableunderthe circumstancesto order that theRe spondent offerthosewho did not make individual application 12immediateand fullreinstatementto theirformer or substan-tially equivalentpositionswithout prejudice to their seniorityand otherrights and privileges,dismissing,if necessary, anyperson hiredby Respondenton or afterApril 14, 1952, within5 days aftertheir applicationfor reinstatementand that theybe made whole for any loss of pay which they may suffer there-after by reasonof theRespondent's refusal to reinstate themupon such application.3.As theTrial Examiner's finding in relationto PatrickFogarty depends upon his resolutionof credibilityand we findno reason for refusing to accept his resolution,we find no meritto the Union's exception thereto.Moreover,as we havefound itinequitableto order theRespondentto award back pay to thosewho did notindividually apply, we find that Patrick Fogarty isnot entitledto bemade wholefor any loss of pay he may havesufferedfrom August 22, 1952,to a time 3 weeks after thestrike ended when the Respondentoffered himreinstatement andhe rejectedthe offer.4.Althoughwe do not pass uponthe TrialExaminer's inter-pretationof the courtdecisioninN. L. R. B. v. LongviewFurniture Co., 206 F. 2d 274 (C. A.4), we agree with hisfindingthat Donald Fulford'sremark to Testoni exceeded the boundsof permissible,and predictable, picket-line abuse and warrantedthe Respondent's refusal to reinstatehim upon his application. 13"Member Murdock,however, does resolve the conflict in testimony.He credits Rusbino'sclear and consistent testimony with respect to his conversation with Johnson as against thelatter's testimony which is confused and shifting.Accordingly,Member Murdock finds thatthere was no agreement to modify the earlier blanket unconditional request and to requireindividual applications for reinstatement.In his view,therefore,the rights of the unfair laborpractice strikers to reinstatementand back pay must bemeasuredby the Union's unconditionalrequest for reinstatement on August 12, 1952.II Paul Aslin or Eslin,Peter Dubuque,Joseph Molls,and Philip Wilcox.13Although personally regarding such language as offensive,Member Murdock cannot agreethatFulford's profane characterization of Testoni constituted the kind of misconduct by apicket which justifies an employer in denying reinstatement to a striker.While the Board has 250DECISIONSOF NATIONAL LABOR RELATIONS BOARD5.Like the Trial Examiner, we find that Charles Arnold'salleged strike conduct differed significantly from that of DonaldFulford and that"if it did happen,"itwas insufficient to war-rant the Respondent's denial of reinstatement to him.ORDERUpon the entire record in this case and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respond-ent, Efco Manufacturing,Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Discouragingmembership in United Steelworkers ofAmerica, CIO, or any other labor organization of their employ-ees, by discriminatorily refusing to reinstate any of its em-ployees or by otherwise discriminating in regard to their hireor tenure or conditionsof employment.(b)Refusing to bargain collectively with United Steelworkersof America, CIO, as the exclusive representative of the em-ployees in the appropriate unit by making unilateral wage in-creases and by ignoring requests for bargaining with respectto pay, wages, hours or employment,or other conditions ofemployment.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization,to form labor organizations,to join or assistUnited Steelworkers of America, CIO, or any other labor or-ganization,to bargaincollectivelythrough representatives oftheir own choosing,and to engage in other concerted activitiesfor the purposes of collective bargaining or other mutual aidor protection,or to refrain from any or all such activitiesexcept to the extent that such right maybe affected by an agree-ment requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Offer to employees Charles Arnold, John Clancy, JamesCummisky, Eugene Jacques, and Raymond P. Reed immediateand fullreinstatementto their former or substantially equiva-lent positions without prejudice to their seniority and otherrights and privileges,dismissing,if necessary, any individualhired by the Respondent on or after April 14, 1952.(b) Upon application for reinstatement,offer to employeesPaul Aslin, Peter Dubuque, Joseph Molis, and Philip Wilcoxrepeatedly stated it does not condone the use of profane epithets in the heat of picket- lineanimosity, it has nonetheless uniformly said that it does not ignore the realities of speech inthe industrial world and has refused to hold that their use renders strikers unsuitable forfurther employment and justifies denial of reinstatement. Accordingly, Member Murdockwould not undertake the job of drawing lines between profanity which may be deemed per-missible or not permissible as the basis for denial of reinstatement to strikers. EFCO MANUFACTURING,INC.251immediate and full reinstatement to their former or substan-tially equivalent positions without prejudice to their seniorityand other rights and privileges, dismissing, if necessary, anyindividual hired by the Respondent on or after April 14, 1952.(c)Make whole the employees named inparagraph (a), above,and also John W. Bunnell, Sidney Ivens, Albert Leduc, John A.McKenna,Francis Earl Northrup,Ernest Provencher, andJoseph A. Trudell, in the manner set forth in the IntermediateReport in the section entitled "The Remedy," for any loss ofpay which they may have suffered by reason of the Respondent'srefusal to reinstate them within five (5) days after their indivi-dual applications for reinstatement,and make whole the em-ployees named in paragraph (b) above for any loss of pay whichthey may suffer thereafter by reason of the Respondent's refusalto reinstatethem within five (5) days after their individualapplications for reinstatement.(d) Upon request, make available to the Board or its agents,for examination and copying, all payroll records, social-secu-ritypayment records, timecards,personnel records and re-ports,and all other records necessary to analyze the amountsof back pay due.(e) Post at its plant in East Greenwich, Rhode Island, copiesof the notice attached hereto marked "Appendix A." m Copiesof such notice, to be furnished by the Regional Director for theFirst Region, shall, after being duly signed by the Respondent'sauthorized representative, be posted by it for a period of sixty(60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarilyposted.Reasonable steps shall be takenby theRespondent toinsure that said notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for the First Region inwriting, within ten (10) days from the date of this Order, whatsteps Respondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint herein be, andithereby is, dismissed insofar as it alleges discriminatorytreatment of Armand Caron, Anthony Del Monico, PatrickFogarty, Joseph E. Walsh, and Donald Fulford.Member Beeson took no part in the consideration of theabove Decision and Order.JIn the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL NOT in anymanner interferewith, restrain,or coerce our employees in the exercise of their right toself-organization, to formlabor organizations,to join orassistUnited Steelworkers of America, CIO, or any otherlabor organization, to bargain collectively through repre-sentativesof their own choosing,and to engagein concertedactivities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all ofsuch activities except to the extent that such right may beaffected by an agreement requiring membership in alabororganization as authorized in Section 8 (a) (3) of the Act.All our employees are free to become orremain membersof this union, or any other labor organization.WE WILL NOT discourage membership in United Steel-Workers of America, CIO, or in any other labororganiza-tion of our employees, by refusingto reinstateany of ouremployees, or in any other manner discriminatingagainstthem in regard to their hire or tenure of employment orany term or condition of employment.WE WILL OFFER the following employees immediateand full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority orother rights and privileges previously enjoyed:Charles ArnoldEugene JacquesJohn ClancyRaymond P. ReedJamesCummiskyWE WILL make whole the foregoing five employees, andalso John W. Bunnell, Sidney Ivens, Albert Leduc, John A.McKenna, Francis Earl Northrup, Ernest Provencher, andJoseph A. Trudell, for any loss of pay suffered by them asa result of the discrimination against them.Upon application for reinstatement, we will offer thefollowing employees immediate and full reinstatement totheir former or substantially equivalent positions without EFCO MANUFACTURING,INC.253prejudice to any seniority or other rights and privilegespreviously enjoyed:Paul Aslin(Eslin)Joseph MolisPeter DubuquePhilip WilcoxEFCO MANUFACTURING, INC.,Employer.Dated ................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and must notbe altered,defaced, orcovered by anyother material.Intermediate ReportSTATEMENT OF THE CASEUpon charges and amended charges filedby UnitedSteelworkersof America, CIO, hereincalledthe Union, the General Counsel oftheNational LaborRelations Board, hereincalled theGeneral Counsel and the Board,respectively, by the RegionalDirectorfor the First Region(Boston, Massachusetts), on January 21, 1953, issueda complaint against Efco Manufacturing,Inc., hereincalled theRespondent,alleging that the Respondent had engaged in and was engagingin unfair labor practices affecting commercewithin themeaning of Section 8(a) (1). (3), and(5) and Section 2 (6) and(7) of the LaborManagement RelationsAct, 1947, herein called theAct.Copiesof the complaint,the charges and amended charges uponwhich thecomplaint wasbased, together with notice appearing thereonwere dulyserved uponthe Respondent and theUnionWithrespect to the unfair labor practices,the complaint i alleged in substancethat:On orabout February 28, 1952, andat all times thereafter,in violationof Section 8 (a) (5) and (1)of the Act,theRespondent refused and continues to refuse to bargaincollectively withtheUnionas the exclusive representative of all employees in an appropriate unit, suchrefusal caused the employees of the Respondent to strike on or about April14, 1952, onor about August7,1952,and at all times thereafter,the Respondent, in violation of Sec-tion 8(a) (5) and(1) of the Act,did again refuse and continues to refuse to bargain collec-tivelywith the Unionand that such refusal to bargain prolongedthe strike,on or aboutAugust15, 1952, the Union in behalf of the employees who were onstrike applied for re-instatement to their former or substantially equivalent positions of employment; and onoraboutAugust22,1952, theRespondent,in violation of Section 8 (a) (3) and(1) of theAct, refusedand continues to refuse to reinstate certain named employeesbecause they hadselectedor had becomemembers ofthe Unionorhad participated in the strike or had refusedtowork during such strike.The answerdenied thatthe Unionis a duly constituted repre-sentative of the Respondent,denied that the strikewas caused or prolongedby any unfair laborpractice of the Respondent and deniedthat any ofthe employees named in the complaint werediscriminated against in regard tohire ortenure or terms or conditionsof employment. Theanswer also admitted certain allegationsof the complaintbut deniedthe commission of anyunfair labor practices.Pursuantto noticea hearingwas held before W. Gerard Ryan,the undersignedTrial Exam-iner, in Providence, Rhode Island, from March 4 to 11, 1953,inclusive.The General Counsel,the Respondent,and the Union participated in the hearing and were afforded fullopportunityto be heard,to examine and cross-examine witnesses,and to introduceevidencebearing uponthe issues.The General Counsel'smotion was granted toconform thepleadingsto the proofwithrespect to minor matters relating to spelling of names notaffectingany material mat-'At the hearing,on motion by the General Counsel, the names of Douglas Arling and RolandMartin, alleged discriminatees,were stricken from the complaint.The complaint was furtheramended on motion by the General Counsel to allege, in paragraph 14 thereof,that ErnestProvencher was reinstated on August 31 instead of August 25, 1952; and that Albert Leduc wasreinstated on October 14 instead of October 13, 1952. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDters alleged in the complaint. The parties were afforded an opportunity for oral argumentand advised of their rights to file briefs, proposed findings of fact, and conclusions of law.The General Counsel participated in oral argument and filed a brief. The Respondent and theUnion waived oral argument. The Respondent filed a brief.On the entire record in the case and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT'LTHE BUSINESS OF THE RESPONDENT 9The Respondent is a corporation organized under and existing by virtue of the laws of theState of Rhode Island with its principal office and place of business at 60 Liberty Street inthecityof East Greenwich, State of Rhode Island, where it is engaged in the manufacture, sale,and distribution of nuts and bolts and general machine work During the year 1952, a repre-sentative period, the Respondent purchased in excess of $ 50,000 of raw materials of whichapproximately 25 percent was shipped to the Respondent's East Greenwich, Rhode Island,plant from points outside the State of Rhode Island; during the same period the Respondent'ssales exceeded $ 100,000 of which approximately 75 percent was made and shipped to pointsoutside the State of Rhode IslandILTHE ORGANIZATION INVOLVEDUnited Steelworkers of America, CIO is a labor organization within themeaningof Section2 (5) of the Act and admits employees of the Respondent to membership.III.THE UNFAIR LABOR PRACTICESA. Introduction and backgroundOn January 5, 1952, the Union was certified by the Board to be the statutory representativeof the employees within a unit determined by the Board to be appropriate for the purposes ofcollective bargaining and described as follows:All production and maintenance employees of Respondent, including the shipping clerk,employed at its East Greenwich plant, exclusive of the assistants of the superintendent,the lead men, office clerical employees, professional employees, and all supervisors asdefined in Section 2 (11) of the Act.The Respondent refused to recognize the Union or bargain with it and on July 31, 1952, theBoard held that by refusing to bargain with the Union on and after February 28, 1952, the Re-spondent violated Section 8 (a) (5) and (1) of the Act 4On April 14, 1952, some of the employees in the unit went on strike and stayed on strikeuntil August 12, 1952, when the strikers voted to terminate the strike. By letter dated August15, 1952, which the Respondent received on August 18, 1952, the Union notified the Respondentthat the strike had terminated and requested reinstatement for all the strikers.B.The refusal to bargain1.Theappropriate unitThe complaint alleged, the answer admitted, and I find that all production and maintenanceemployees of the Respondent, including the shipping clerk, employed at its East Greenwichplant, exclusive of the assistants to the superintendent, the leadmen, office clerical employees,2In making the findings herein I have considered and weighed the entire evidence. It wouldneedlessly burden this Report to set up all the testimony on disputed points. Such testimonyor other evidence as is in conflict with the findings herein is not credited.3 These findings are the same findings made in Efco Manufacturing, Inc., a proceeding in-volving the same parties which the parties stipulated apply herein (100 NLRB 423, enfd. 203F. 2d 458).4Efco Manufacturing, Inc., 100 NLRB 423, enfd. 203 F. 2d 458. EFCO MANUFACTURING,INC.255professional employees, and all supervisors as defined in Section 2 (11) of the Act, constitutea unit appropriate for the purposes of collective bargaining within the meaning of Section 9(b) of the Act.2The majorityOn January 5, 1952, the Union was certified by the Board as the exclusive bargaining repre-sentative of the employees in the foregoing unit. Accordingly, I find that since January 5, 1952,the Union has been and now is the exclusive representative of the employees of the Respondentwithin the above-described unit for the purposes of collective bargaining within the meaning ofthe Act.3Therefusal to bargainThe answer admitted the allegation in the complaint that on or about February 28, 1952, andat all times thereafter,the Respondent did refuse and continues to refuse to bargain collectivelywith the Union as the exclusive representative of all the employees in the unit above described.The answer denied that on or about August 7, 1952, and at all times thereafter, the Respondentdid again refuse and continues to refuse to bargain collectively with the Union as the exclusiverepresentative of all the employees in the unit above described.The record shows conclusively that at all times since the Union was certified by the Boardthe Respondent has refused to bargain with the Union; and that because of such refusal to bar-gain some of the employees of the Respondent, on or about April 14, 1952, went out on striketo compel the Respondent to bargain with theUnion The strike lasted until on or about August15, 1952. During the course of the strike, Monroe J Feiring, the Respondent's secretary andtreasurer, asked employee Patrick Fogarty to return to work and directed Fogarty's attentionto the fact that there were a lot of tools on the floor to be ground. Fogarty refused to return towork during the strike. Such individual solicitation of an unfair labor practice striker to returnto work has long been held to be violative of Section 8 (a) (5) and (1) of the Act (West CoastLuggage Co , 105 NLRB 414) 5During the course of the strike and on August 4, 1952, the Respondent granted a general wageincrease without consultattd•iwith the Union Such unilateral institution of wage increases initself violated Section 8 (a) (5) and (1) of the Act. See May Department Stores v. N. L. P. B.,326 U. S. 376, 383; N. L. R B. v. Dealers Engine Rebuilders. Inc , 199 F. 2d 249, 251-252.Following the Board's decision onJuly 31, 1952, in the prior complaint proceeding 6 orderingthe Respondent to bargain with the Union, the Union wrote to the Respondent on August 6, 1952,requesting a meeting with the Respondent for the purposes of collective bargaining.The Unionreceived no reply from the Respondent.On the basis of the entire record Ifind that on February 28, 1952, and at all times since, theRespondent has refused to bargain collectively with the Union as the exclusive representativeof its employees in the above-described appropriate unit, thereby violating Section 8 (a) (5)and (1) o{'the Act.C. Therefusal to reinstate the strikersThe complaint alleged that the Respondent in violation of Section 8 (a) (1) and (3) of the Actdiscriminatorily refused to reinstate 21 strikers following their unconditional application upontermination of the strike. Thirteen strikers, John W. Bunnell, Armand Caron, Charles Arnold,James Cummisky, John Clancy, Eugene Jacques, Raymond P. Reed, Donald Fulford, PhilipWilcox, Joseph Molls, Patrick Fogarty, Peter Dubuque, and Paul Aslin7 were not reinstated.Eight strikers were reinstated on the following dates: Anthony Del Momco, August 25, 1952,Ernest Provencher, August 31, 1952, Sidney Ivens and Joseph E. Walsh, September 5, 1952,Francis Earl Northrup,8 September 4, 1952, John A. McKenna, September 5, 1952,9Joseph5 Further solicitation of the strikers to return to work is contained in the Respondent'snewspaper advertisements (General Counsel's Exhibits Nos. 2 and 4).6Refer to footnote 4.7 Also referred to in the record as Paul Eslin.8AIso referred to in the record as Earl Northrup.9 Although the complaint alleged that John A. McKenna was reinstated on September 22, 1952,the General Counsel stated on the record that no discrimination is claimed after September 5,1952. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Trudell, September 22,1952, and Albert Leduc, October 14, 1952 All 21 strikers were listedin the Union's letter requesting unconditional reinstatement which the Respondent received onAugust 18, 1952. In addition to the blanket request for reinstatement contained in the Union'sletter, all the strikers, except Paul Aslin, Peter Dubuque, Patrick Fogarty, Joseph Molls, andPhilipWilcox made individual requests for reinstatement.The Respondent admitted it did notoffer reinstatement to anyone as a result of the Union's letter but waited until the strikersapplied in person or by individual letterFrom August 8 to 18, 1952, the Respondent's plant was closed for the annual summervacation.10 During that week's vacation, the Union terminated the strike but it was not untilreceipt of the Union's letter on August 18 that the Respondent was aware that the strike hadended.After the strike commenced on April 14, 1952, and during the strike, the Respondent hirednew employees to replace the strikers, 14 of whom were still working on and after August 18when the Respondent received the unconditional application from the Union for reinstatementof the strikers. ii Feiring admitted that some of the persons hired during the strike remainedat work several months after the strike ended, and some are still working for the Respondent.The strike which occurred on or about April 14, 1952, and lasted until August 15, 1952, wascaused and prolonged by the unfair labor practices of the Respondent in refusing to bargainwith the Union. It was prolonged after August 7, 1952, by the refusal of the Respondent to bar-gain following the Union's further request in a letter dated August 6, 1952. The Union ascertified bargaining agent represented the strikers in respect to all matters of collectivebargaining as well as those matters which pertained solely to the strike The Union as statutorybargaining representative of the strikers had the necessary authority to make application forreinstatement of the strikers, as was held in Brown & Root, Inc., 99 NLRB 1031, 203 F. 2d139, where, at page 147, the court held that where the union had unequivocally demanded re-instatement for those whose names were listed, the strikers were not thereafter required toapply individually in order to be entitled to reinstatement. The court stated:We can think of no valid reason why a labor union which is the collective bargainingagent for employees who have been out on strike cannot effectively represent them inapplying for reinstatement,even though the employer insists that they apply personallyfor reemploymentThus the Respondent was presented with a complete reinstatement request for all thestrikers and nothing further was necessary to create an immediate obligation on the part ofthe Respondent to offer reinstatement to all the strikers and the strikers'correspondingrights to reinstatement. The strikers' rights had already vested and could not be waived bythe Union in the subsequent conversation between Thomas Rusbino, the Union's representative,and Milton G Johnson, the attorney for the Respondent12 (Old Town Shoe Company, 91 NLRB240,KansasMillingCompany, 86 NLRB 925, N. L. R. B. v. Poultrymen's Service Corp.,138 F. 2d 204, enforcing 44 NLRB 444).10 Prior to vacation and in preparation for it, the routing of production scheduling was dis-rupted in order to complete as much work as possible for shipments. Much of the work wastaken out of production to protect and preserve materials in,the process of manufacturewhich might be spoiled by the interruption of processing. Beginning August 18, it took untilAugust 22 before normal operations at the plant were resumed.liThe 14 new employees retained in their jobs after August 18 were Stephen Boick, DavidBrogden, George Coleman, Cornelius Fitton, Paul Knapp, Edward La Colle, Leo La Flamme,Frederick Lake, Alcide Langevin, Russell Lund, William Masterson, Fred McLaughlin, andJoseph Molacone.12On August 20, 1952, the Respondent's attorney, Milton G. Johnson, telephoned to ThomasRusbino, the Union's representative, and the testimony is in dispute whether Rusbino andJohnson agreed that the right to reinstatement should be limited only to those employees whoapplied individually either in person or by letter. I find it unnecessary to resolve such con-flict,since the strikers' rights had already vested upon receipt of the Union's letter onAugust 118 by the Respondent and could not thereafter be waived by the Union. The situationhere is distinguishable from American Manufacturing Company of Texas, 98 NLRB 226,where the Board found the union's written request constituted an incomplete back-to-workapplication since the letter expressly confirmed an earlier telephonic conversation in whichitwas agreed that the strikers should report individually to, indicate their availability and toascertain whether or not their jobs were still available. EFCO MANUFACTURING, INC.257The Respondent on September 5,1952, sent the following form letter to some of the strikers:Your letter of (date)requesting reinstatement,has been receivedalongwith those of 20others who were on strike.Revision of plant operation is now in process, with a view to re-integrating as many ofthese applicants as the law and company policies encompassWe will be in touch with you at the earliest possible dateThe Respondent on October 30, 1952, sent the following letter to Charles Arnold and DonaldFulford:The Company has carefully reviewed your request for re-instatement to employment,and has come to the conclusion that your conduct of intimidation, attempted violenceand threats of violence, during the recent strike, was such, that you are not entitled toreinstatement and your application is herewith rejectedThe Leachgrinding department was discontinued during the strike as an economic measureand at the time of the hearing had not been resumed.The General Counsel makes no claimthatsuch discontinuance was discriminatory.The Respondent on November 14, 1952, sent the following letter to certain employees re-ferred to infra'This is to inform you that Efco has placed your name on a preferential hiring listIn the event that Efco re-established the department you were working prior to ourrecent strike, you will be given the opportunity of being re-employed here, before Efcowill seek any additional employees.We sincerely regret that Efco had to discontinue the assembly of Leach Grinders in ourplant.The Respondent on November 19, 1952,sent the followingletter to Eugene Jacques:We have just received your letter of November 17th, stating that you will soon begoing intothe Armed Services.As we told you, your name is on our preferential list, and if, when you return, youdesire to again work at Efco, we will be glad to interview you for reinstatementWe extend to you our wishes for the Best of Luck.Joseph A. TrudellTrudell did not testify. He was included in the Union's request for reinstatement receivedby the Respondent on August 18, 1952, following which Trudell also wrote an individual letterrequesting reinstatement. 13Fearing testified that he received Trudell's letter on August 22 and answered it by letterdated September 16 which was received on September 17, and that Trudell was returned to workon September 22. Feiring further testified that the delay in reinstating Trudell was occasionedby the problems presented in getting the plant back into operation after the vacation and furtherthat he did not ask him to return sooner because Trudell had been agitating vigorously for thelabor faction in the plant who went out on strike as against the faction that did not join thestrike, that Trudell had activelyrepresenteda divisionof the employees as to union activitiesand that Feiring had decided as a matter of business policy not to reinstate Trudell until all theother employees whom he deemed to be entitled to reinstatement had been returned to work. Asthe strike of April 14 was anunfair labor practice strike, and as the Respondent's right to re-place the strikers was vulnerable, M the Respondent violated Section 8 (a) (1) and (3) of the Actby refusing to reinstate Trudell when unconditionally requested so to do by the Union Re-spondent's defense that some delay was occasioned by the exigencies arising at the plant ini3All dates hereinafter mentioned refer to the year 1952 unless otherwise stated,i4Seven-Up Bottling Company of Miami, Inc., 92 NLRB 1622; Black Diamond SteamshipCorporation v. N. L. R. B. , 94 F. 2d 875; cert, den. 304 U. S. 579.339676 0 - 55 - 18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDgetting back into operation after the vacation period is without merit,first,because of the factthat the Respondent had decided that Trudell would be among the last reinstated;and second,because of the Board's usual rule that any loss arising from the Respondent's delay in rein-stating the strikers should be borne by the Respondent,whose unfair labor practices causedthe strike,rather than by the employees who went on strike in protest against those practices,and who fulfilled their obligation by making unconditional application for reinstatement.16 Ishall therefore recommend that the Respondent make Trudell whole for any loss of earningssuffered by him between August 22 and September 22.Albert LeducLeduc did not testify. Feiring testified that Leduc was hired to run a milling machine but for2 or 3 months prior to the strike Leduc had been running a No. 3 Warner&Swasey machine inthe turret lathe department.Leduc was included in the Union's blanket request for reinstate-ment which the Respondent received on August 18, 1952,and in addition Leduc wrote a letterrequesting reinstatement which the Respondent received on or about August 25. Feiring testifiedthat the Respondent did not send a letter to Leduc;that within 1 week after the end of the strike,Leduc telephoned to the plant and said he was interested in returning to work provided heworked only ona Warner&Swasey lathe Feiring replied he could not be sure of that and Leducsaid he was not interested in coming back to work unless he had that machine to run. Leducagain telephoned a few days later; and, a few days following that telephone call,Feiring testifiedthat an opening occurred in the turret lathe department and the Respondent notified him byletterLeduc returned to work on October 14, 1952. Feiring testified that when the strikeended there were several people in the turret- lathe department running lathes.The recordfurthershows that the following employees who were hired during the strike were stilloperating lathes in the turret lathe department at the time of the hearing:Stephen Boick,Edward Amoroso, and William Masterson. Feiring further stated that he did not and would nottransfer the person who was then workingon the No. 3 Warner&Swasey Machine to some otherjob or lay him off if necessary to make room for Leduc.As the strike of April 14,1952, was an unfair labor practice strike and as the Respondent'sright to replace the strikers was therefore vulnerable,16 the Respondent violated Section 8 (a)(1) and(3) of the Act by refusing to reinstate Leduc when unconditionally requested to do so bythe Union.I shall therefore recommend that the Respondent make Leduc whole for any loss of.earnings between August 22, 1952, and October 14, 1952.ErnestProvencherProvencher did not testify.His name was included in the Union's written request for rein-statement of the strikers which the Respondent received on August 18.He was reinstated to hisjob on August 25. Asanunfairlaborpractice striker, Provencher was entitled to reinstatementupon application,and the Respondent's refusal to honor the application for reinstatementviolated Section 8 (a) (1) and(3) of the Act. 17Francis Earl NorthrupNorthrup did not testify.He was included in the Union's blanket request for reinstatementof the strikers, which the Respondent received on August 18. Northrup also applied individuallyby letter which the Respondent received on August 22. On August 29 the Respondent wrote tohim to report to the officeatonce.He received the letter on September 2 and returned to workon September 4. Feiring offered theexplanation for the delay between August 22 and 29 when itsent him the letter by the fact that August 22 was Friday and he could not have done anythingabout Northrup's letter until the next Monday which was August 25 Feiring also testified thatshop problems,the question as to how many men would return, etc , all accounted for thedelay in notifying Northrup.Feiring testified that Northrup is one of the most versatile menin the plant and was never assigned to any particular department;that his value to the companyis that he can adapt himself readily to many different jobs. He was not returned to work in theis Universal Food Service,Inc., 104 NLRB 1.16 See footnote 14.17Home Beneficial Life Insurance company v.N. L. R. B , 159 F. 2d 280,291; cert. den.332 U. S. 758. EFCO MANUFACTURING,INC.259grinding department although he had operated a Besley grinder in that department prior to thestrike.The Respondent's defense to explain the delay in recalling Northrup that it was becauseof the exigencies arising at the plant is not sufficient.ia As an unfair labor practice striker,Northrup was entitled to his job when the Union made unconditional application for his returnto work.I find,accordingly,that the Respondent violated Section 8 (a) (1) and(3) of the Act byfailing to reinstate him to his former position or substantially equivalent employment fromAugust 22 to September 4.John A. McKennaMcKenna was present at the hearing but did not testify.He was present when Feiringtestified and the record shows that the General Counsel stated that he had conferred withMcKenna and that McKenna confirmed Feiring's testimony.While the complaint alleged that theRespondent discriminated against McKenna by not reinstating him until September 22, 1952,the General Counsel stated, after the conclusion of Feiring's testimony,that no claim was fordiscrimination against McKenna subsequent to September 5. He returned to work on September22.McKenna was president of the Local,and was one of the Respondent's oldest employees inpoint of service.For some time prior to the strike, McKenna had been working as an operatorin the bench working department on a production basis. Later an arrangement was made withMcKenna,since he did not want todo incentive work, that he get a higher level of base pay withthe understanding that since he was a steady worker he would "hold his own"as far as hisearnings in the plant were concerned TheCompanywas satisfied that he not do incentive workbecause,as Feiring testified, McKenna had always given a fair day's work for his pay Whenthe Leach grinding department was opened McKenna did assembly work there for-severalmonths before the strike.Feiring testified that when the strike was over he was presented withthe problem of not having the type of work that McKenna had been doing prior to the strikebecause the Leach grinding department had been discontinued;and Feiring did not want to putMcKenna back to work in the bench department on a production basis where he had been doingmost of his work before going into the Leach grinding department.Feiring thereupon onSeptember 5 wrote a letter to McKenna who telephoned within a few days and made an appoint-ment for a date approximately 1 week after the September 5 letter.McKenna did not keepthat appointment and it was almost 2 weeks later before he finally kept the second appointmentto see Feiring Feiring explained to McKenna that all who were returning to work at their oldjobs were getting an increase in pay of approximately 15 cents an hour because of the generalwage increase Feiring offered to create a new job for McKenna,that of"tool crib attendant"and to pay him $1 25 per hour which wag, the rate McKenna was getting at the time of thestrikeThenewly created job of tool crib attendant required McKenna to keep track of all thetools in the shop,giving a tool to an employee when needed and taking appropriate receipttherefor,and give out,as needed,certain supplies,in the form of perishables,e g., oil formachines,or compound to be used to prevent the floors from being slippery,and also to ordersuch material when the supply gets low Fearing told McKenna that he wanted him to be happyat the job and did not want him to think he was taking anything from him McKenna repliedthat he thought it was an excellent job which he would understand easily as he knew his wayaround the shop, knew the men and the tools,and agreed that it was a happy arrangementMcKenna asked as a favor that Fearing allow him an additional week before returning to workbecause he had a personal problem to take care of before returning to work and stated thatproblem was the reason he had not been able,to keep the original appointment with Fearing.Feiring was satisfied in view of the fact that the Respondent had been without a tool cribattendant for 6 years and felt it could wait another week Accordingly,on the foregoing basis,McKenna was returned to work in a jobhe wanted and at a salary rate McKenna admitted wasfair.Ifind,accordingly,that by failing to gape to McKenna the general wage increase of 15cents an hour the Respondent did not discriminate against McKenna McKenna, however, asan unfair labor striker whose name had been included in the Union's blanket request for re-instatementwhichwas received by the Respondent on August 18, was entitled to an offer ofemployment to his position or substantially equivalent employment.Since his job was no longeravailable in the Leach grinding department which had,for economic reasons, been discontinued,he was entitled to reinstatement to a job in the bench department where he had been workingbefore he was transferred to the Leach department The Respondent's defense that it could>s Seefootnote 15. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot see putting him back to work in the bench department on a production basis where McKennahad been doing most of his work prior to transfer to the Leach grinding department is in-sufficient.As an unfair labor practice striker, McKenna, application having been made forhisreinstatement,was entitled to an offer of reinstatement to his job or substantiallyequivalent employment. Accordingly, I find that by failing to offer him employment prior toSeptember 5, the Respondent violated Section 8 (a) (1) and (3) of the Act. He should be madewhole for any loss of earnings between August 22 and September 5Sidney IvensSidney Ivens was included in the blanket list of strikers for whom the Union unconditionallyappliedfor reinstatement in a letterreceived by the Respondent on August 18. Ivens alsoapplied individually for reinstatement by letter which the Respondent received on August 22. Hewas reinstated on September 2.Feiring testified that prior to the strike, Ivens was doing most of his work making parts forthe Leach grinders. Feiring further testified that becausethe assembly of Leach grinders hadbeen discontinued, the actual type of work that Ivens was doing prior to the strike wascompletely upset when Ivens returned. Feiring further testified that he knew Del Monico wasreturning to work; and that he laidoffa new employee (Russell Lund) who had been hired duringthe strike, in order to reinstate Ivens since the type of work that Ivens hadbeendoing beforethe strike was nolongeravailable.Feiring testified that he knew that some of the strikerswho sent in letters applying for reinstatement were notgoing toreturn to work, so he waitedto see what would happen, and as soon as he heard that Ivens was returning to work, he laidoff Lund. The record shows, however, that Ivens' letter was received on August 22, and Lunddid not quit or was not laid off until August 29 In any event, Ivens was included in the Union'srequest which was received on August 18. As the strike was an unfair labor practice strike,the Respondent violated Section 8 (a) (1) and (3) by failingto reinstateIvens before September2 when unconditionally requested so to do by the Union The Respondent's defense that somedelay was occasioned by the exigenciesarisingat the plant in getting back into operation isnot sufficient. Any loss arising from the Respondent's delay inreinstatingthe strikers shouldbe borne by the Respondent, whose unfair labor practices caused the strike, rather than bythe employees who went on strike in protest against those practices, and who fulfilled theirobligation by making unconditional application for reinstatement 19 Ishalltherefore recommendthat the Respondent make Ivens whole for any loss of earnings suffered by him between August22 and September 22,John W. BunnellBunnell did not testify at the hearing At the time he went out on strike, Bunnell was em-ployed in the shipping department, which at that time had 4 employees, including Bunnell. Whenthe strike ended, Bunnell was included in the list contained in the Union's letter requesting re-instatement which the Respondent received on August 18, 1952, and in addition thereto. Bunnellwrote an individual letter requesting reinstatement which the Respondent received on August22, 1952 During the strike the shipping department operated with 3 employees,West, Fishell,and Lillibridge, all of whom had been employed by the Respondent prior to the strike Bunnellwas senior in point of service to West When the strike ended, there was not enough work inthe shipping department to require more than 3 employees. The Respondent's policy onseniority with respect to layoffs was that "all other things equal," those with the least senior-ity would be the first to be laid off. Since Bunnell was entitled to reinstatement upon applicationas an unfair labor practice striker, he was entitled to his job in the shipping department eventhough that required the Respondent to lay off West if reduction in force was necessary. Therecord shows that approximately 1 week or 10 days after the strike ended, Edward C. Coleman,officemanager and assistant treasurer of the Respondent, met Bunnell on the street and re-marked now that the strike was over he supposed he would see Bunnell back to work. Bunnellreplied that he might as well forget about him that he was going to work the next morning atIdealWindglass Company in East Greenwich Coleman reported the conversation to Fearing.Upon all the evidence and the entire record, I find that the Respondent violated Section 8 (a)(3)and (1) of the Act by refusing to reinstate Bunnell from August 22, 1952, until the timewhen he notified the Respondent it might as well forget about him as he was going to work theday following for Ideal Windglass Company.19 See footnote 15. EFCO MANUFACTURING,INC.2: 1Paul Aslin, Peter Dubuque,Joseph Molts, and Philip WilcoxThe Respondent's defense for not reinstating Aslin, Dubuque, Molts, and Wilcox is that theydid not apply individually either in person or by letter for reinstatement Since I find that theUnion's request for reinstatement for all the strikers contained in its letter received by theRespondent on August 18 was sufficient, there is no merit in the Respondent's defense. Thestrike was caused and prolonged by the Respondent's unfair labor practices and the strikerswere entitled to reinstatement, upon the Union's request for their reinstatement I thereforefind that in refusing to make an offer of reinstatement to Aslin, Dubuque, Molls, and Wilcox,the Respondent violated Section 8 (a) (3) and (1) of the Act.Charles ArnoldThe Respondent's defense to the reinstatement of Charles Arnold is that one day in theearly part of the strike he called Mario Testoni a "wop-bastard" while Testoni was enteringthe plant. The second defense for not reinstating Arnold is that he rode as a passenger withDonald Fulford in Fulford's automobile and that Fulford's automobile in overtaking and pas-sing Feiring's automobile swerved to the right and cut across in front of Feiring's automobile,thereby causing Feiring to apply his brakes sharply and swerve to the right in order to avoida collision. Fearing testified that Arnold laughed "with great glee" at Feiring's discomfiture.For the reasons stated infra in determining that episode,if it did happen,was insufficient todeny reinstatement to Donald Fulford, I find that it is insufficient to deny reinstatement toCharles Arnold. 20 The third defense relied upon by the Respondent is that one day in the earlypart of the strike, Charles Arnold invited Feiring to go with him behind the telephone com-pany's garage and that Arnold would"beat him up"as a means of settling the labor strikeFelting testified that Arnold repeated the challenge and when Feiring did not accept inquiredifFeiring were "yellow." Fearing thereupon turned and walked away. While such invitationmay have been impolite,I find that it is not sufficient to deny to Arnold reinstatement rights.Nor is the fact that Arnold called Testoni the impolite name referred to sufficient to deny himreinstatement.N. L. P. B,v.DeenaArtware, Inc., 198 F. 2d 645, 652,cert denied,345 U. S.906;N.L.R.B. v. Reed & Prince Mfg , 118 F. 2d 874, 887-888 (C. A. 1), cert. denied, 313U.S.595.Accordingly I find that the Respondent discriminatorily refused to reinstateCharles Arnold following application for his job, since August 22, 1952, thereby violatingSection 8 (a) (3) and (1) of the Act.Raymond P. ReedReed had two periods of employment at the Respondent's plant.The firstperiod was fromOctober 1950 to March 1951. The second period was from November 26, 1951. BeginningNovember 26, 1951,until he joined the strike on April 14, 1952, Reed was employed exclu-sively as a scraper in the Leach grinding department As already shown above, the Leachgrinding department was discontinued during the strike for economic reasons and at the timeof the hearing had not been resumed.Reed was included in the Union's request for reinstate-ment of the strikers received by the Respondent on August 18, and an individual request byletter from Reed was received by the Respondent on August 22. There is no dispute concerningthe fact that when the strike ended there was no job for Reed as a scraper because the Leachgrinding department had been discontinuedThe Respondent notified him by letter datedNovember 14 that his name had been placed on a preferential hiring list and in the event thatthe Leach grinding department is reestablished he will be given the opportunity of reemploy-ment before the Respondent seeks any additional employeesThe critical issue presented here is whether there is any substantially equivalent work towhich Reed may be reinstated.It is conceded that there is no substantially equivalent job tothat of scraper. However, during the first period of Reed's employment from October 1950toMarch 1951, he had worked in the bench department, the handworking department, and thedrill department.In the bench department hehad done various jobs, such as snagging and filing.Feiring testified that Reed had received an increase in pay from $1 per hour to $1 05 per houron January 28, 1951, and that Reed quit in March 1951, when the Respondent refused to give20 Feiring'stestimony that Arnold laughed at the time is evidence as to what Feiringobserved; but that he was laughing at Feiring's discomfiture is a conclusion of Feiring'swhich may or may not be a fact. 262DECISIONSOF NATIONAL LABOR RELATIONS BOARDhim a further increase in pay. Feiring further testified that the Respondent advertised forscrapers some months before the strike and that Reed applied for a scraper job Feiring fur-ther testified that he told Reed that hehad been unsatisfactory but Reed replied that he did notwant his old job--that he wanted the Respondent to give him a "try" as a scraper.Feiringtestified that he told Reed he would give him a trial as a scraper only, that thereafter Reed'swork as a scraper was "not too good" and that in order to stay as a "re-work"scraper, hetook that demotion and a small cut in salary rather than be discharged. Feiring testified thatReed was not qualified for any other job.Reed testified that no one ever told him his work was unsatisfactory when he left after givingnotice to the Respondent inMarch1951.He testified that when he applied for the job of scraperon November 21, 1951, he had no conversation at all with Feiring, but was hired by CharlesWard who was the foreman in the Leach department at a rate of$1.30 as a scraper after Wardhad obtained permission from theoffice Reed testified further that he worked as a scraper forabout 6 weeks and then Ward told him he wanted Reed to assist Ward in the grinding and finalassembly operations in the same department and that Reed then did that other work;that afterhe had been doing grinding and assembly work for approximately 1 month,Ward informed himthat Feiring said Reed's rate should have been cut when he went from scraping work to assem-bly work,and after some talk about it,Reed accepted a cut in pay to $1.10 per hour,protestingtoWard, however,that if Reed had not been building up for an old-age pension,he would quiton the spot Reed remained on the job at $ 1.10 per hour until he joined the strike on April 14,1952.As anunfair labor practice striker,he remained an employee of the Respondent during thestrike and was entitled to reinstatement upon conclusion of the strike and after proper appli-cationTo provide employment for the strikers, if necessary,the Respondent was obligatedto discharge replacements hired after the strike began,and to demote or transfer other em-ployees who had been promoted or transferred into the positions of strikers, back to theirformer positions or classificationsItappears clearly in the record that Reed had worked in other classifications or positionswith the Respondent,other than as a scraper.He was not discharged for unsatisfactory workin those other positions but had quit after he had given his second notice to the Respondent.The Respondent had prevailed upon him not to quit when he gave his first notice but within afew days notified the Respondent he would definitely quit and not to ask him to change his mindabout it.Upon all the evidence and the entire record, I find that the Respondent's defense thatthere was no job available for Reed is not sufficient for there were jobs in the Company forwhich he was qualified,and which he had done during his first period of employment with theRespondent in the bench department,handworking department,and the drill department. IcreditReed's testimony that he did not speak with Feiring when he applied for work as ascraper in November1951and that he was not told at any time that any of his work had beenunsatisfactory.Under the law, the Respondent was required to reinstate the strikers in anyclassification for which they were qualified,if their services were not required in theirprimary classification.Y1Accordingly,I find that by refusing to offer employment to RaymondP. Reed the Respondent has violated Section 8(a) (3) and (1) of the Act.James CummiskyCummisky did not testify. The Respondent received theUnion's request including applicationfor Cummisky's reinstatement on August 18, 1952, and also received an individual applicationfor reinstatement from Cummisky on August 28, 1952.The Respondent's brief states that therecord is silent as to the reasonswhy hewas not reinstated,and that when the Respondent inpreparation for the hearing was unable to substantiate its position,reinstatement was offeredforthwithAccordingly,Ifind that by its failure to reinstate Cummisky,the Respondentviolated Section 8 (a) (1) and(3)ofthe Act As an unfair labor practice striker,he was entitledto reinstatement upon the Union's unconditional application in his behalf.21 Lewis & Holmes Motor Freight Corporation,63 NLRB 996, 998-999, where the Boardordered the employer to reinstate the discriminatees to other jobs for which they werequalified,and to return them to their jobs when they again opened up. There the companyclaimed it could not reinstate the 8 (a) (3)'s because their jobs had been eliminated but theBoard held that defense was insufficient inasmuch as there were jobs in the company forwhich the employees discharged were qualified. EFCO MANUFACTURING, INC.263John ClancyThe Respondent defends its failure to reinstate Clancy to his job on the grounds that he washired to paint Leach machines and then was later used for electrical maintenance work; that theLeach grinding department has been discontinued and the electrical work which he did wastemporary work and consequently since the Leach grinding department has not been reopenedand the temporary electrical work was finished, there is no job available for Clancy. The Unionin its letter received by the Respondent on August 18 requested reinstatement for Clancy andtheRespondent also received an individual letter from Clancy requesting reinstatementClancy testified that he was hired by Tom Reynolds, assistant superintendent, in September1951 to do the spray painting on Leachmachines, that he sprayed some machines with lacquerfinish and some with lacquer base.He also was assigned to assembly work assembling shafts,bearings, and wheels used for "running-in" motors Clancy testified that he continued withthe painting and assembly work in the Leach department until January 1952, at which timeFearing told him he was worth more money to him downstairs than he was in the assemblydepartment; and that Fearing assigned him to maintenance work, moving all machinery frominside the old plant to Supervisor Paul Baker's new department outside, where he with the aidof Baker set up all the machines. He also did some electrical wiring and installed an electricalbox. He testified further that he helped out in the shipping department, shipping the4reight outand taking it in, brought stock from the floor to the threading machines and when the stock wasfinished took it to the shipping room where he set it up, put heads on it, tagged it, and shippedit outClancy testified that he never againworked in the leach department after he was trans-ferred downstairs in January 1952. He testified further that after he had writtenhis individualletter for reinstatement and after receiving the Respondent's form letter reply,referred tosupra, dated September 5, he spoke to Fearing at the plant who told Clancy that he had not putanybody on his job yet; remarked to Clancy that he was foolish to have gone out on strike inthe first place, and that just as soon as things straightened out and everybody was back to work,Fearing would take him back to work. About 3 weeks later, Clancy telephoned to the plant andwhen told that Feiring was out, spoke toSylvester Pezzulo, the Respondent's planning manager,told him what Feiring had said previously, whereupon Pezzulo said he would speak to FearingAbout 2 days later, Clancy received a letter dated November 14, referred to supra that theLeach department had been discontinued and that he was on a preferential list,Paul Baker,Respondent's supervisor in the methods and inspection department and incharge of general maintenance, testified that Clancy never worked in his department; thatwhen Clancy did the electrical work and other matters, he was working for Feiring. When askedifClancy was ever assigned to the threading department, he replied, "Not that I know of."Upon consideration of all the evidence and upon the entire record, I find that Clancy had beentransferred from the Leach department in January 1952 and never worked again in thatdepartment, so the discontinuance of the Leach department in itself would not be a valid reasonfor not reinstating Clancy. I further find that Feiring told Clancy, when he called at the plantfollowing receipt of the Respondent's letterof September 5, that Clancy had been foolish togo out on strike; and that as soon as things were straightened out and every body was back towork, Felting would reinstate him. In failing to reinstate Clancy, an unfair labor practicestriker, following unconditional application, the Respondent violated Section 8 (a) (1) and (3)of the Act.Eugene JacquesJacques did not testify. He was an operator, third grade, and for most of his employmentprior to the strike operated a thread-rolling machine under the direct supervision of ErnestWilson who was the supervisor in the grinding and precision finishing department. Fearingtestified that he was not reinstated because his job no longer existed in the shop and thereisno substantially equivalent employment, that he was skilled only in the operation of thethread-rolling machine making precision fastenings; and that work is now done by the super-visor and 1 other employee since there is not enough work for 3 men. Feiring further testifiedthat no one since the strike has run the thread-rolling machine except Supervisor WilsonEdward C. Coleman, office manager and assistant treasurer of the Respondent, testifiedthat Edward La Colle, who was hired 3 days after the strike started, is the employee who hasbeen and is doing that work with Supervisor Wilson.On the credited testimony of Coleman, I find that Jacques has not been reinstated and thata new employee, La Colle, has been doing the work formerly done by Jacques. I further find 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, if necessary, La Colle should have been dismissed following Jacques' unconditional re-quest for reinstatement made in his behalf by the Union and also individually by Jacques, andthat by continuing a new employee at work, who was hired during the strike, in preference toreinstatingJacques,who was an unfair labor practice striker, the Respondent violatedSection 8 (a) (1) and (3) of the Act.Patrick FogartyFogarty worked in the tool grinding department prior to the strike and has not been re-instated.He was included in the Union's letter requesting reinstatement for the strikerswhich was received by the Respondent on August 18. He did not individually apply for re-instatement.22 On July 22 Fogarty went to work for the King Fastener Company. Feiringtestified that prior to the end of the strike and before the plant closed for vacation, Fogartytold him that he did not plan on coming back to work for the Respondent; that Feiring pleadedwith him to come back because the Company had trained him in his particular job of tool-maker, that Fogarty said he had another job, had had his "full of trouble" in the shop,and would rather work elsewhere. Paul Baker, supervisor in the methods and inspectiondepartment, corroborated Feiring by testifying that about 1 month before the strike ended,Fogarty came to the plant, asked for and was given his toolbox, said he had a job and didnot think he would be back; and further testified that Fogarty talked with Feiring on thatoccasion in the plant (although Baker did not hear their conversation). Baker further testi-fied that 3 weeks after the strike was over he met Fogarty on the street and told him thatanytime he was ready to come back his job was available, and asked Fogarty what he in-tended to do, that Fogarty said he had a better job and was going to stay there. Baker re-ported his conversation to Feiring. Baker further testified that a new employee, McDonald, hadbeen hired shortly before the strike ended with the understanding that it was a temporary jobuntil Fogarty returned: that thereafter when Fogarty did not return McDonald was continued atwork.Fogarty testified but I consider his testimony so unreliable, replete as it is with self-contradiction, that I reject it as incredible. 23 His demeanor on the witness stand impressedme as an untruthful witness. I find that the Respondent offered reinstatement to Fogartywhen Baker met him 3 weeks after the strike had ended, and that Fogarty refused the offer,stating that he had a better job and intended to stay there.As an unfair labor practice striker, Fogarty was entitled upon the Union's application tobe reinstated to his former or substantially equivalent position. I find that an offer of re-instatement to his former job was made to him by the Respondent and rejected by Fogartywhen Baker met him on the street 3 weeks after the end of the strike, and that in failing toofferFogarty reinstatement to his job from August 22 to 3 weeks after the ending of thestrike, the Respondent violated Section 8 (a) (1) and (3) of the Act22 The fact that he did not make individual application for reinstatement is immaterial as itwas in no way necessary in view of the fact that the Union, in his behalf, had included him inits letter requesting reinstatement, which was sufficient as a complete back-to-work appli-cation.23 For example (without detailing all his testimony), on direct examination Fogarty testifiedthat he never told Feiring he had a job elsewhere and denied saying to Feiring that he wouldnot come back because of all the trouble that had happened in the' shop; on cross-examination,he admitted that he might have said there was too much trouble involved and he was going toget a job elsewhere. He testified that Ambrose B. Reisert who operates the King FastenerCompany interviewed him for employment and asked if he could take permanent employmentand that Fogarty replied in the affirmative and that he did intend to take permanent employmentwhen he went to work there; on re-cross-examination he admitted that Reisert told him if hewanted a job he would have to take it permanently and he told [teisert he would take the jobpermanently. He then testified that he intended to take the job permanently and told Reisertso;then he added that he did not mean to take it permanently; later, he testified that he"believes" Reisert discussed whether he could take permanent employment, and would say heis certain; then he added that he does not believe he did but if Johnson (counsel for Respondent)insists"let'ssay no" that he did not discuss it and there was no question of his takingpermanent employment. EFCO MANUFACTURING.INC.265Joseph E. WalshWalsh did not testify. Walsh was out on strike and was included in the Union's blanket re-quest for reinstatement which the Respondent received on August 18, 1952. A day or two afterAugust 18, Walsh visited theplant togethis tools and told Feiring he was not returning to workbecause he thought he would be unfairly treated because he had been an officer in the Union.Feiring testified that he pleaded with him toreturn, assuringhim that he would not be dis-criminated against or unfairly treated as Fearing recognized that he had been within his rightsin striking.Walsh then replied that he wanted to talk the matter over with his wife and tele-phoned the following day to say that he would return to his job He requested and obtained per-mission from Feiring to give the employer for whom he was then working 2 weeks' notice.Walsh returned to work on September 2, 1952 On the basis of the foregoing, I find that theallegation in the complaint that the Respondent discriminatorily refused reinstatement toWalsh until September 2, 1952, has not been proved. I find that he returned to work onSeptember 2, 1952, pursuant to his own request for an extension of time, that his rein-statement on September 2 was entirely disassociated from any discrimination on the partof the Respondent, and, accordingly, I shall recommend that the complaint with respect toWalsh be dismissed.Armand CaronCaron did not testify at the hearing. Prior to the strike he was employed as a scraper in theLeach grinding department and was not qualified to perform any other job in the shop excepthis trade of scraper which involved a skilled operation Within 3 weeks after the strikebegan, Caron went to the plant and told Fearing that he was leaving permanently to take a jobelsewhere at higher pay and requested Fearing then not to tell them he was out on strike, towhich Fearing agreed. During the course of the strike, the Respondent for economic reasonsdiscontinued the Leach grinding department. Caron's name was included in the blanket requestfor reinstatement for all strikers by the Union in its letter received by the Respondent onAugust 18, 1952, and Caron sent an individual letter for reinstatement which the Respondentreceived on August 22. He was not reinstated because of the discontinuance of the Leachgrinding department and he is not qualified to do any other work. On November 14, 1952, theRespondent wrote to him that it had placed his name on a preferential hiring list and that hewill be given the opportunity of being reemployed before the Respondent will seek any additionalemployees in the event that the Leach grinding department is reestablished. On the basis ofthe entire record, I conclude and find that he was not denied reinstatement for the discrim-inatory reasons alleged in the complaint and, accordingly,I shall recommend that the com-plaint with respect to Armand Caron be dismissed.AnthonyDel MonacoDel Monico did not testify Feiring testified that prior to the time when the vacation periodfor the plant began, Del Monaco notified him that he was no longer staying out on strike andwould be in when the vacation period was over On Monday, August 18, when the vacationended and the day on which Del Monico was to return, Del Monaco telephoned to Fearing thathis legs were bothering him and it would be a few days before he would be able to return towork, but he was not to be considered any longer on strike. Del Monico returned to work onAugust 25 Upon the foregoing facts, I find that the allegations of the complaint that Del Monicowas discriminatorily refused reinstatement have not been sustained I shall, accordingly,recommend that the complaint with respect to Del Monico be dismissed.Donald FulfordThe Respondent offers two defenses for notreinstatingFulford to his job, following un-conditional application for his job at the end of the unfair labor practice strike. The firstdefense is that Fulford was driving his automobile on the highway and while overtaking andpassing an automobile driven by Fei ring swerved his car to the right, cutting in front of Feiringand causing Fearing to brake sharply and swerve to the right to avoid contact with Fulford'sautomobileThe circumstances of the episode are fully set forth in the record. The episode 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccurred while Fulford and Feiring were following a truck which had taken material from theRespondent's plant for delivery to the Respondent's customers. When all the evidence isevaluated, and assuming arguendo that Fulford when overtaking and passing Feiring's auto-mobile did cut in front of him thereby causing Feiring to brake and swerve to the right to avoida collision, there is no evidence in the record that it was an intentional act on the part ofFulford; and it may not be inferred to be intentional from the fact that the "near-miss" mayhave occurred Such occurrences occur daily where one driver does not allow sufficient roomwhen overtaking and passing an automobile before driving in front of the automobile which hehas passed I therefore find such defense to reinstatement to be insufficient.The second defense of the Respondent is that while on the picket line one morning duringthe early part of the strike,. Donald Fulford called to Mario Testoni (a nonstriker) who wason his way to enter the plant and ascribed to Testona the capability of committing an act sofoulas to be unmentionable.24 Fearing who was present at the time prevented personalencounter between Testoni and Fulford by taking hold of Testona, turning him around, andtelling him to go into the plant. Fulforddenied that he had used the language attributed to himIhave carefully weighed all theevidence, including Fulford's denial From Fulford's demeanoras a witness, I do not credit his denial. I find that he did make the remark attributed to himThe General Counsel contends, however, that, even if the remark were made, the Respondenthas condoned it by failing to mention the matter until it was advanced in the Respondent'sletter of November 14 to Fulford.There are many cases where the Board and the courts have held that the use of vilifying anddisparaging language by a striker on the picket line does not affect his right to reinstatement.E.g , N. L. R. B. v. Deena Artware, Inc., 198 F. 2d 645, 652 (C. A. 6), cert. denied 345 U.S906, N. L. R. B. v. Reed & Prince Mfg , Co., 118 F 2d 874, 887-888 (C. A. 1), cert. denied313 U. S. 595, Republic Steel Corp. v. N. L. R B.. 107 F. 2d 472, 480, cert. denied on thispoint 309 U. S. 684; Kansas Milling Co. v. N. L R B., 185 F. 2d 413, 420, enforcing asmodified 86 NLRB 925, 928. While the Board does not condone the use of abusive and in-temperate language, it has recognized that in a strike where vital economic issues are atstake, strikitlg employees resent those who cross the picket line and will express their senti-ments in language not altogether suited to the pleasantries of the drawing room.Itis,however, the function of the Board to weigh the conflicts which arise from time totime and to determine in each case whether the interest of the employees or the interest ofthe employers should be held paramount. (Republic Aviation Corporation, supra )In the recent case of N. L. R. B. v Longview Furniture Co., 206 F. 2d 274, (C. A. 4), thecourt said:We think it equally clear that the Act does not protect them [strikers] in using insultingand profane language calculated and intended to publicly humiliate and degrade employeeswho are attempting to work in an effort to prevent them from working. They are no moreprivileged to infringe upon the rights of fellow employees than upon the rights of theemployer.As in the Longview case, I believe that the employment of Donald Fulford would have a dis-ruptive effect on the Respondent's business as the result of the feelings and antagonisms there-by engendered, and to reinstate Fulford could not reasonably be said to be proper action toeffectuate the policies of the Act. The court further held in the Longview case-.... From the standpoint ofdischargeor reinstatement there is no difference in principlebetween engaging in acts of violence and using profane and insulting language towardsfellow employees in an effort to drive them from work. . .Inmy opinion there is a limit to indecent language and that limit has been reached inFulford's remark to Testona.On the basis of all the evidence and on the entire record, I find merit in the Respondent'sdefense that Fulford's remark to Testoni was an offense so flagrant that he should be deniedreinstatementNor do I find that the Respondent has condoned such behavior. Accordingly, Ifind that the Respondent did not discriminatorily refuse to reinstate Fulford and the complainttherefore with respect to Donald Fulford should be dismissed24The exactlanguage appearsin the record at, page 578, line 3. EFCO MANUFACTURING, INC267IV.The Effectof the Unfair Labor Practices Upon CommerceThe activities of the Respondent set forth in section III, above, occurring in connection withthe operatiojis of the Respondent described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the free flow thereof.V.The RemedyHaving found that the Respondent has engaged in certain unfair labor practices. I shallrecommend that it cease and desist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent refused to bargain collectively with the Union as theexclusive representative of its employeesin anappropriate unit, I shall recommend that theRespondent, upon request, bargain collectively with the Union and, if an understanding isreached, embody such understanding in a signed agreementHaving found that the Respondent discriminated in regard to the hire and tenure of employ-ment of certain employees. I shall recommend that the Respondent offer reinstatement to theirformer or substantially equivalent positions to Charles Arnold, Paul Aslin (Eslin), JohnClancy, James Cummisky, Peter Dubuque, Eugene Jacques, Joseph Molis, Raymond P. Reed,and Philip Wilcox, without prejudice to their seniority or other rights and privileges, dis-missing, if necessary, persons hired on or after April 14, 1952, the date on which the unfairlabor practice strike began. I shall also recommend that the Respondent make them whole forany loss of pay they may have suffered by reason of the Respondent's refusal to reinstate themby payment to each of them of a sum of money equal to that which he normally would haveearned as wages from August 22, 1952, to the date of the Respondent's offer of reinstatement,lesshisnetearnings, if any, during said period. Loss of pay shall be computed upon aquarterly basis in the manner established by the Board in F. W. Woolworth Company, 90NLRB 289.As the record shows that at least two of the strikers not reinstated have entered the ArmedForces of the United States25 since August 22, 1952, and, accordingly, may not be availablefor immediate reinstatement, I shall recommend that, in order to restore them to theirpositions and thus effectuate the policy of the Act, the Respondent, upon application by any oneof the nonreinstated employees at present serving in the Armed Forces, made within 90 daysof his discharge from the Armed Forces, offer such employee reinstatement without prejudiceto his seniority or other rights and privileges. I shall also recommend that the Respondentbe ordered to notify any of the employees ordered reinstated, who may be serving in the ArmedForces, that they will be reinstated upon application within 90 days of their discharge from theArmed Forces; and that the Respondent make any such employee whole for any loss of earningshe may have suffered because of the Respondent's discrimination against him, by payment tohim of a sum of money equal to the amount he would normally have earned as wages duringthose periods (1) between August 22,1952, and the date when he entered the Armed Forces, and(2) between a date 5 days after his timely application for reinstatement and the date of offer ofreinstatement by the Respondent, less his net earnings during these periods. I shall alsorecommend that the Respondent be ordered to pay him immediately that portion of his net backpay accumulated between August 22, 1952, and thedate when he entered into the Armed Forces,without waiting a final determination of the full amount of his award Stationers Corporation,96 NLRB 106.Having found that the Respondent reinstated Ernest Provencher on August 31, 1952, SidneyIvens on September 2, 1952; Francis Earl Northrup on September 4, 1952, John A. McKennaon September 5, 1952, Joseph A. Trudell on September 22, 1952, and Albert Leduc on October14, 1952, no offer of reinstatement to them need be made by the Respondent I shall recommendthat the Respondent make each of them whole for any loss of pay suffered from August 22, 1952,to the respective date of reinstatement by payment to him of whatever sum he would haveearned as wages, less his net earnings, if any, during that period.Having found that the Respondent discriminated in regard to the hire and tenure of employ-ment of John W. Bunnell, I shall recommend that the Respondent make him whole for any lossof pay he may have suffered from August 22, 1952, to the time when he notified the Respondentthat lie was going to work elsewhere.Having found that the Respondent discriminated in regard to the hire and tenure of employ-ment of Patrick Fogarty, I shall recommend that the Respondent make him whole for any loss25 Eugene Jaques and Philip Wilcox. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDof pay he may have suffered from August 22, 1952, to a time 3 weeks after the strike endedwhen the Respondent offered him reinstatement and he rejected the offer.Having found that the Respondent did not discriminate with regard to the hire and tenure ofemployment of Armand Caron, Anthony Del Monico, Joseph E. Walsh, and Donald Fulford, Ishall recommend that the complaint with respect to them be dismissed.It is apparent from the entire record that there is danger of the commission in the future bythe Respondent of other unfair labor practices proscribed by the Act. In order to make effec-tive the interdependent guarantees of Section 7 of the Act and to effectuate the policies of theAct, I shall recommend that the Respondent cease and desist from infringing in any mannerupon the right of employees guaranteed in Section 7.Upon the basis of the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.United Steelworkers of America, CIO, is a labor organization within the meaning ofSection 2 (5) of the Act.2.All production and maintenance employees of Respondent, including the shipping clerk,employed at its East Greenwich plant, exclusive of the assistant to the superintendent, theleadmen, office clerical employees, professional employees, guards, and all supervisors asdefined in Section 2 (11) of the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3.At all times since January 5, 1952, the Union has been and now is the exclusive repre-sentative of all the employees in the aforesaid unit for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act.4.By failing and refusing at all times since February 28, 1952, to bargain collectively withUnited Steelworkers of America, CIO, as the exclusive representative of the employees in theaforesaid unit, the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (5) and (1) of the Act.5.By discriminating in regard to the hire and tenure of employment of Charles Arnold,Paul Aslin (Eslin), John Clancy, James Cummisky, Peter Dubuque, Joseph Molis, RaymondP.Reed, John W. Bunnell, Patrick Fogarty, Sidney Ivens, Albert Leduc, John A. McKenna,Francis Earl Northrup, Ernest Provencher, Joseph A. Trudell, Philip Wilcox, and EugeneJacques, thereby discouraging membership in United Steelworkers of America, CIO, the Re-spondent has engaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (3) and (1) of the Act.6.By interfering with, restraining, and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.8.The Respondent has not violated Section 8(a) (3) and (1) of the Act as alleged in the com-plaintwith respect to Armand Caron, Anthony Del Monico, Joseph E. Walsh, and DonaldFulford.[Recommendations omitted from publication.]CLEARWATER FINISHING COMPANYandUNITED TEXTILEWORKERS OF AMERICA, AFL. Case No. 11-CA-572 (For-merly 10-CA-1532). April 15, 1954DECISION AND ORDEROn October 27, 1953, Trial Examiner David London issuedhisIntermediateReport in the above-entitledproceeding,108 NLRB No. 55.